Exhibit 10.4

REVOLVING TERM LOAN SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated September 28, 2011 (the
“MLA”), is entered into as of September 28, 2011 between FARM CREDIT SERVICES OF
AMERICA, FLCA (“Farm Credit”) and GREEN PLAINS SHENANDOAH LLC, Shenandoah, Iowa
(the “Company”), and amends and restates the Supplement dated January 30, 2006
and numbered RI0355T02, as previously amended.

SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, Farm Credit agrees to make loans to the
Company from the date hereof, up to and including November 1, 2016, in an
aggregate principal amount not to exceed, at any one time outstanding,
$17,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”). Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.

SECTION 2. Purpose. The purpose of the Commitment is to provide working capital
to the Company.

SECTION 3. Term. Intentionally Omitted.

SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:

(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times
to 3.10% above the rate quoted by the British Bankers Association (the “BBA”) at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA’s
official website on the first “U.S. Banking Day” (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first “U.S. Banking Day” of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) “U.S. Banking Day” shall mean a day
on which Agent (as that term is defined in the MLA) is open for business and
banks are open for business in New York, New York; (2) “Eurocurrency
Liabilities” shall have the meaning as set forth in “FRB Regulation D”; and
(3) “FRB Regulation D” shall mean Regulation D as promulgated by the Board of
Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

(B) Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.

(C) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter defined)
plus 3.10%. Under this option: (1) rates may be fixed for “Interest Periods” (as
hereinafter defined) of 1, 3, 6, or 9 months, as selected by the Company;
(2) amounts may be fixed in increments of $100,000.00 or multiples thereof;
(3) the maximum number of fixes in place at any one time shall be five; and
(4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on three
Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall mean
the rate (rounded upward to the nearest sixteenth



--------------------------------------------------------------------------------

and adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as herein defined] or required
by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time two Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Company,
as published by Bloomberg or another major information vendor listed on BBA’s
official website; (b) “Banking Day” shall mean a day on which Agent is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) “Interest Period” shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 3, 6, or 9 months thereafter, as the
case may be; provided, however, that: (i) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

SECTION 5. Promissory Note. The Company promises to repay on the dates set forth
below, the outstanding principal, if any, that is in excess of the listed
amounts:

 

Payment Date

   Reducing Commitment Amount  

November 1, 2013

   $  14,600,000.00   

May 1, 2014

   $ 12,200,000.00   

November 1, 2014

   $ 9,800,000.00   

May 1, 2015

   $ 7,400,000.00   

November 1, 2015

   $ 5,000,000.00   

May 1, 2016

   $ 2,600,000.00   

November 1, 2016

   $ 0.00   



--------------------------------------------------------------------------------

Provided, however, that if Multiple Advance Term Loan Supplement No. RI0355T01D
dated September 28, 2011, as amended, has been repaid prior to its maturity date
of May 20, 2013, then repayment for this loan shall begin on the first day of
the month that is six months after the first day of the month following the
repayment of RI0355T01D, and reductions in principal as noted above shall occur
every six months thereafter. If any installment due date is not a day on which
Agent is open for business, then such payment shall be made on the next day on
which Agent is open for business. In addition to the above, the Company promises
to pay interest on the unpaid principal balance hereof at the times and in
accordance with the provisions set forth in Section 4 hereof. This note replaces
and supersedes, but does not constitute payment of the indebtedness evidenced
by, the promissory note set forth in the Supplement being amended and restated
hereby.

SECTION 6. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.

SECTION 7. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.50% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.

SECTION 8. Amendment Fee. In consideration of the amendment, the Company agrees
to pay to Agent on the execution hereof a fee in the amount of $20,000.00.

(Signatures on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES OF AMERICA, FLCA     GREEN PLAINS SHENANDOAH LLC         
By:   /s/ Kathryn J. Frahm             By:   /s/ Ron B. Gillis

Title:

  VP - Commercial Lender    

Title:

  EVP Finance, Treasurer